Title: Thomas Jefferson to Francis W. Gilmer, 17 December 1816
From: Jefferson, Thomas
To: Gilmer, Francis Walker


          
            Dear Sir
            Monticello Dec. 17. 16
          
          On my return from Bedford after an absence of seven weeks I find here your favor of Nov. 27. I have perused with care and satisfaction your translation of Quesnay’s treatise on Natural right, and find not a word to alter. the sense thro the whole seems so consistent, that without having the original to collate with it, I have no doubt it has been
			 truly preserved. the blank in the 5th page, if filled by the words ‘obtained by surprise’ and the word ‘perceive’ in the next line changed into ‘recognise’ will render truly the sense of the author as quoted at the foot of the
			 page. I am in hopes it will be published, as nothing is less understood among us than the office of legislation and it’s proper limits. hence the Augean stable of acts of the legislatures in all
			 our
			 states. I salute you with great friendship and respect.
          Th: Jefferson
        